

116 S1698 IS: Expanded Coverage for Former Foster Youth Act
U.S. Senate
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1698IN THE SENATE OF THE UNITED STATESJune 3, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act and the SUPPORT for Patients and Communities Act to
			 ensure health insurance coverage continuity for
 former foster youth. 1.Short titleThis Act may be cited as the Expanded Coverage for Former Foster Youth Act.2.Coverage continuity for former foster care children up to age 26(a)In generalSection 1002(a)(1)(B) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking all that follows after item (cc), and inserting the following: by striking responsibility of the State and all that follows through 475(8)(B)(iii); and and inserting responsibility of a State on the date of attaining 18 years of age (or such higher age as such State has elected under section 475(8)(B)(iii)), or who were in such care at any age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under this part) or were emancipated from such care prior to attaining age 18;.(b)Amendments to Social Security Act(1)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)), as amended by section 1002(a) of the SUPPORT for Patients and Communities Act (Public Law 115–271), is amended—(A)in item (bb), by striking the semicolon at the end and inserting ; and; and(B)by striking item (dd).(2)Effective dateThe amendments made by this subsection shall take effect on January 1, 2023.3.Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (85), by striking ; and and inserting a semicolon;(2)in paragraph (86), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (86) the following new paragraph:(87)not later than January 1, 2020, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary..